Citation Nr: 1017438	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  97-10 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to an effective date prior to September 11, 
1995 for the grant of service connection for tinnitus.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for herpetic eruptions (claimed as blisters).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a jaw defect.

4.  Entitlement to compensation under 38 U.S.C.A. §  1151 for 
residuals of a pulmonary embolism.  

5.  Entitlement to a total disability rating evaluation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).

6.  Entitlement to service connection for a skin disorder, to 
include as secondary to chemical, biological and radiological 
exposure.  

7.  Entitlement to service connection for a back disorder, 
including spina bifida, to include as secondary to chemical, 
biological and radiological exposure.

8.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), to  
include as secondary to chemical, biological and radiological  
exposure.

9.  Entitlement to service connection for a lung disorder, to 
include as secondary to chemical, biological and radiological 
exposure.

10.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension, to include as secondary to  
chemical, biological and radiological exposure.

11.  Entitlement to service connection for a kidney disorder, 
to include as secondary to chemical, biological and 
radiological exposure.

12.  Entitlement to service connection for post-polio 
syndrome, to include as secondary to chemical, biological and  
radiological exposure.

13.  Entitlement to service connection for residuals of heat  
stroke, to include as secondary to chemical, biological and  
radiological exposure.

14.  Entitlement to service connection for a disability 
manifested by fatigue and weakness, to include as secondary  
to chemical, biological and radiological exposure.

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disorder, to include as secondary to chemical, 
biological and radiological exposure. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of Department of Veterans 
Affairs (VA) Regional Offices (ROs).  

In a September 2004 decision, the U.S. Court of Appeals for 
Veterans Claims (Court) discussed the Veteran's assertions 
(made to the Court) that the Board had failed to consider a 
claim for compensation for depression which he alleges 
resulted from impotence.  Compensation benefits for impotence 
had previously been awarded under 38 U.S.C.A. § 1151.  The 
Court commented that as a claim for depression flowing from 
impotence had not been adjudicated by VA, the Court had no 
jurisdiction over the matter.  The Court further commented 
that the appropriate forum for the claim was VA.  

Based on these facts, the issue of VA compensation for 
psychiatric disability arising from impotence under 
38 U.S.C.A. § 1151 has been raised by the record.  The claims 
file is absent for evidence that the claim has been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over that matter and it is referred to the RO 
for appropriate action.  



REMAND

In August 2007, the Boise, Idaho RO issued a Statement of the 
Case with regard to the Veteran's disagreement with the 
denial of an effective date earlier than September 11, 1995 
for tinnitus.  In his August 2007 substantive appeal, the 
Veteran requested a Board hearing to be held at a local VA 
office.  

A review of the claims file fails to reveal that the Veteran 
has been scheduled for his requested hearing or that he has 
withdrawn his request.  Indeed, in argument presented in 
April 2010, the Veteran's representative pointed out that the 
Veteran has not yet had the Travel Board hearing that he 
requested.  Hence, the Board must remand this case so that 
the Veteran is afforded an opportunity to provide testimony 
before the Board, as he has requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a member of the Board, to be held at a 
local VA office, in the order that the 
request made.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


